—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered December 21, 1999, convicting defendant upon her plea of guilty of the crime of forgery in the second degree.
Defendant pleaded guilty to the crime of forgery in the second degree and was sentenced to six months in jail and a three-year conditional discharge. Defense counsel asserts that no nonfrivolous appealable issues exist and seeks to be relieved of her assignment. Our review of the record and defense counsel’s brief leads us to the same conclusion. Defendant entered a knowing, voluntary and intelligent plea of guilty and received an appropriate sentence. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.